CREDIT AGREEMENT

dated as of

December 11, 2018

among

EATON VANCE CORP.,
as a Borrower

EATON VANCE MANAGEMENT,

as Guarantor,

The Additional Borrowers from Time to Time Parties Hereto,

The Lenders from Time to Time Parties Hereto,

CITIBANK, N.A.,
as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

$300,000,000 REVOLVING CREDIT FACILITY

 

 

WELLS FARGO SECURITIES, LLC, and
CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

ARTICLE I Definitions 1 Section 1.01   Defined Terms 1 Section
1.02   Classification of Loans and Borrowings 19 Section 1.03   Terms Generally
19 Section 1.04   Accounting Terms; GAAP 19 Section 1.05   Rates 20 Section
1.06   Divisions 20 ARTICLE II The Credits 20 Section 2.01   Commitments 20
Section 2.02   Revolving Loans and Borrowings. 20 Section 2.03   Requests for
Borrowings of Revolving Loans 21 Section 2.04   Funding of Borrowings of
Revolving Loans. 22 Section 2.05   Interest Elections. 22 Section
2.06   Swingline Commitment. 24 Section 2.07   Procedure for Swingline
Borrowing; Refunding of Swingline Loans. 24 Section 2.08   Termination and
Reduction of Commitments. 26 Section 2.09   Repayment of Loans; Evidence of
Debt. 26 Section 2.10   Prepayment of Loans. 27 Section 2.11   Fees. 27 Section
2.12   Interest. 28 Section 2.13   Alternative Rate of Interest 28 Section
2.14   Increased Costs. 30 Section 2.15   Break Funding Payments 31 Section
2.16   Taxes. 32 Section 2.17   Payments Generally; Pro Rata Treatment; Sharing
of Set-offs. 35 Section 2.18   Mitigation Obligations; Replacement of Lenders.
37 Section 2.19   New Lenders; Commitment Increases. 38 Section
2.20   Defaulting Lenders 38 Section 2.21   [Reserved]. 39 Section
2.22   Administrative Borrower 39 Section 2.23   Illegality 40 ARTICLE III
Representations and Warranties 41 Section 3.01   Organization; Powers 41 Section
3.02   Authorization; Enforceability 41 Section 3.03   Governmental Approvals;
No Conflicts 41 Section 3.04   Financial Condition; No Material Adverse Effect.
41 Section 3.05   Properties. 42 Section 3.06   Litigation and Environmental
Matters. 42 Section 3.07   Compliance with Laws and Agreements 42

 

 

Section 3.08   Investment Company Status. 43 Section 3.09   Taxes 43 Section
3.10   ERISA 43 Section 3.11   Disclosure 43 Section 3.12   No Default 44
Section 3.13   Subsidiaries 44 Section 3.14   Federal Regulations 44 Section
3.15   No Burdensome Restrictions 44 Section 3.16   Anti-Corruption Laws;
Sanctions 44 Section 3.17   EEA Financial Institutions.. 45 ARTICLE IV
Conditions 45 Section 4.01   Closing Date 45 Section 4.02   Each Credit Event 46
ARTICLE V Affirmative Covenants 47 Section 5.01   Financial Statements and Other
Information 47 Section 5.02   Notices of Material Events 48 Section
5.03   Existence; Conduct of Business 49 Section 5.04   Payment of Obligations
49 Section 5.05   Maintenance of Properties; Insurance 49 Section 5.06   Books
and Records; Inspection Rights 49 Section 5.07   Compliance with Laws 49 Section
5.08   Use of Proceeds 49 Section 5.09   Environmental Laws 50 Section
5.10   Sanctions, Patriot Act Compliance 50 ARTICLE VI Negative Covenants 50
Section 6.01   Financial Condition Covenants. 50 Section 6.02   Indebtedness 51
Section 6.03   Liens 52 Section 6.04   Fundamental Changes. 54 Section
6.05   Acquisitions 54 Section 6.06   Transactions with Affiliates 54 Section
6.07   Changes in Fiscal Periods 55 Section 6.08   Limitation on Sale of Assets
55 Section 6.09   Sanctions; Anti-Corruption Use of Proceeds 56 ARTICLE VII
Events of Default 56 Section 7.01   Events of Default 56 Section
7.02   Application of Payments 58 ARTICLE VIII The Guarantee 59 Section
8.01   Guarantee. 59

 

 

Section 8.02   No Subrogation 59 Section 8.03   Amendments, etc 60 Section
8.04   Guarantee Absolute and Unconditional 60 Section 8.05   Reinstatement 61
Section 8.06   Payments 61 ARTICLE IX The Administrative Agent 61 ARTICLE X
Miscellaneous 64 Section 10.01   Notices 64 Section 10.02   Waivers; Amendments.
66 Section 10.03   Expenses; Indemnity; Damage Waiver. 67 Section
10.04   Successors and Assigns. 68 Section 10.05   Survival 71 Section
10.06   Counterparts; Integration; Effectiveness; Electronic Execution. 71
Section 10.07   Severability 72 Section 10.08   Right of Setoff 72 Section
10.09   Governing Law; Jurisdiction; Consent to Service of Process. 72 Section
10.10   WAIVER OF JURY TRIAL 73 Section 10.11   Headings 73 Section
10.12   Confidentiality. 73 Section 10.13   Interest Rate Limitation 74 Section
10.14   Additional Borrowers 74 Section 10.15   USA Patriot Act 75 Section
10.16   No Fiduciary or Advisory Responsibility 75 Section
10.17   Acknowledgement and Consent to Bail-In of EEA Financial Institutions 76
Section 10.18   Certain ERISA Matters. 76 Section 10.19   Payments Set Aside 78
Section 10.20   Limitation on Liability 78

 

 

ANNEXES

Annex A – Pricing Grid

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 3.08 – Investment Company Status

Schedule 3.13 – Subsidiaries

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Interest Election Request

Exhibit D – Form of Opinion of Company’s Counsel

Exhibit E – U.S. Tax Compliance Certificates

 

 

CREDIT AGREEMENT dated as of December 11, 2018, among EATON VANCE CORP., EATON
VANCE MANAGEMENT, the ADDITIONAL BORROWERS from time to time parties hereto, the
LENDERS from time to time parties hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

W I T N E S S E T H :

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Borrower” has the meaning assigned to such term in Section 10.14.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income Attributable to Shareholders” means, for any period, the
net income (or loss) attributable to Eaton Vance Corp. shareholders, determined
on a consolidated basis in accordance with GAAP, provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Company) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation or Requirement of Law
applicable to such Subsidiary, (d) any non-cash impact of changes in the
estimated redemption value of non-Controlling interests held by third parties in
certain Subsidiaries that are redeemable at other than fair value, (e) any
upfront placement fees paid for the structuring of Eaton Vance Funds that are
registered with the Securities and Exchange Commission as closed-end investment
companies, or any payment made to terminate any compensation agreements in
respect of such Eaton Vance Funds that were previously offered, not to exceed
$20,000,000 in the aggregate in any fiscal year and (f) any extraordinary,
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of Adjusted Net Income
Attributable to Shareholders for such period, non-cash losses on sales of assets
outside of the ordinary course of business).

 

 

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Borrower” has the meaning assigned to such term in Section 2.22.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that the Company shall not be deemed an Affiliate of any Subsidiary and
no Subsidiary shall be deemed an Affiliate of Company.

“Agent Parties” has the meaning specified in Section 10.01(d)(ii).

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the LIBO Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Loan with a one-month Interest Period plus
1.0%. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or such LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.13, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above; provided that the Alternate
Base Rate shall not be less than 1% per annum.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.16.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the applicable percentage determined pursuant to the Pricing
Grid attached hereto as Annex A.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, solely
for the purposes of Section 2.20(c) when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any permitted assignments and to any Lender’s status as
a Defaulting Lender at the time of determination.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity that administers or manages a
Lender.

 

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” has the meaning set forth in Section 4.1(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and all other obligations and liabilities of the
Borrowers (including, without limitation, interest and fees accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
interest and fees accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs,

 

 

expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrowers pursuant to the terms of this Agreement).

“Borrowers” means the collective reference to the Company and any Additional
Borrowers.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change in Control” means

(1)       the direct or indirect sale, transfer or conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the Company’s properties
or assets and those of the Company’s subsidiaries, taken as a whole, to any
“person” or “group” (as those terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Company or one or
more of the Company’s subsidiaries;

(2)       the adoption of a plan relating to the Company’s liquidation or
dissolution; or

(3)       the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that (i) the Permitted
Holders own less than 50% of the Company’s Voting Stock, measured by voting
power rather than number of shares, and (ii) any “person” or “group” (as those
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), becomes the beneficial owner, directly or indirectly, of more
of the Company’s Voting Stock than the Permitted Holders, measured by voting
power rather than number of shares.

 

 

Notwithstanding the foregoing, a transaction effected to create a holding
company for the Company will not be deemed to involve a Change in Control if
(1) pursuant to such transaction the Company becomes a Controlled subsidiary of
such holding company and (2) the holders of the Voting Stock of such holding
company immediately following such transaction are the same as the holders of
the Company’s Voting Stock immediately prior to such transaction.

“Change in Law” means (a) the adoption or taking effect of any law, rule, treaty
or regulation after the date of this Agreement, (b) any change in any law, rule,
treaty or regulation or in the administration, implementation, interpretation or
application thereof by any Governmental Authority as evidenced in writing by any
publication of such Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 10.13.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied or waived in accordance with Section
10.02, which date is December 11, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and participate in Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate outstanding principal amount of
such Lender’s Revolving Loans and participations in Swingline Loans hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.08, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 10.04 and (c) increased from time to time
pursuant to Section 2.19. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable, and the initial
aggregate amount of the Commitments of the Lenders (as set forth on Schedule
2.01) is $300,000,000.

“Communications” has the meaning specified in Section 10.01(d)(ii).

“Company” means Eaton Vance Corp., a Maryland corporation.

“Company Information” has the meaning assigned to such term in Section 10.12(b).

 

 

“Consolidated EBITDA” means, for any period, Adjusted Net Income Attributable to
Shareholders for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Adjusted Net Income Attributable
to Shareholders for such period, the sum of (a) income tax expense, (b) interest
expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, write-offs of
goodwill) and organization costs and (e) any non-cash stock-based compensation
charges or expenses, minus any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Adjusted Net Income Attributable to Shareholders for such
period, gains on the sales of assets outside of the ordinary course of
business), and any other non-cash income, all as determined on a consolidated
basis. For any period, the income or loss from Derivatives Transactions and
Hedging Agreements, including amounts accounted for in shareholders’ equity,
shall be added or subtracted (as the case may be) from Consolidated EBITDA for
such period to the extent such amounts are not reflected as a revenue or charge
(as the case may be) in the statement of Adjusted Net Income Attributable to
Shareholders for such period. The income or loss from Derivatives Transactions
and Hedging Agreements, including amounts accounted for in shareholders’ equity,
shall not be considered an extraordinary, unusual or non-recurring item. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) for use in any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Company or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
and “Material Disposition” refer to any acquisition of or combination with a
business or any disposition of a business by the Company or any of its
Subsidiaries which would be considered significant for purposes of the pro forma
financial information requirements of Regulation S-X of the Securities and
Exchange Commission.

“Consolidated Funded Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedging Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

 

“Consolidated Leverage Ratio” means, as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Funded Debt on such
day to (b) Consolidated EBITDA for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, either (1) become the subject of a
Bankruptcy Event or (2) become the subject of a Bail-in Action.

“Derivatives Transaction” means any short sale of a security, reverse repurchase
agreement, dollar roll, financial futures contract, option, option on futures,
forward contract, forward rate agreement, warrant, swap, swaption, collar,
floor, cap and other agreement,

 

 

instrument and derivative and other transactions of a similar nature (whether
currency linked, index linked, insurance risk linked, credit risk linked, equity
basket linked or otherwise).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Eaton Vance Fund” means any separately managed accounts, any closed-end or
open-end or other mutual fund, any collateralized debt obligation or any
privately offered investment vehicle sponsored by the Company or any of its
Subsidiaries or any fund for which the Company or any of its Subsidiaries
provides investment advisory, management, administrative, underwriting or
similar services.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Employees” means, at any time, individuals then devoting substantially all of
their business and professional time to the Company’s activities or any of the
Company’s Subsidiaries or any such individuals who, within 270 days prior
thereto, have so devoted their professional time and the estates and legal
representatives of such individuals.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer within the
meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of the
Company or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans (other than a Plan that is a defined contribution
plan) or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) a determination that a Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (i) the failure by the Company or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (j) the receipt by the Company or
any of its ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Company or any of its ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA); or (k) the failure by the
Company or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United

 

 

States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.18(b)), any U.S. federal withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(f), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.16(a) or (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of October 21,
2014, as amended, amended and restated, extended or otherwise modified from time
to time prior to the Closing Date, among the Company, the Guarantor, the
additional borrowers party thereto, the lenders party thereto and Wells Fargo
Bank, National Association, as the administrative agent.

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and such Lender’s
Swingline Exposure at such time.

“Facility Fee Rate” has the meaning set forth in Annex A.

“FATCA” means sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

 

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including, in any event, the Securities and
Exchange Commission and any applicable state securities commission or similar
body (including any supra-national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means Eaton Vance Management, a Massachusetts business trust.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute

 

 

of Certified Public Accountants, or any successor to either such Board, or the
Securities and Exchange Commission, as the case may be), as in effect from time
to time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than 90 days past
due), (f) all Indebtedness of others secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) for
purposes of Section 7.01(f) and (g) only, net liabilities of such Person under
Hedging Agreements.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration, after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or (if
available to all Lenders) twelve months thereafter, as the Administrative
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period, and (iii) no Interest Period shall
extend beyond the Termination Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, subject to the implementation of a LIBO Rate Successor Rate
in accordance with Section 2.13, with respect to any Eurodollar Borrowing for
any Interest Period, the rate as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits for a maturity comparable to such
Interest Period are offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. If, at any
time, the LIBO Rate would be less than zero based on the above determination,
the LIBO Rate shall be deemed to be zero. Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.13, in the event that a LIBO Rate Successor Rate with
respect to the LIBO Rate is implemented then all references herein to the LIBO
Rate shall be deemed references to such LIBO Rate Successor Rate.

“LIBO Rate Successor Rate” has the meaning assigned thereto in Section 2.13.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Parties” means the Borrowers and the Guarantor.

“Loans” means any loan made by any Lender to any Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operating results, or condition, financial or otherwise, of
the Company and its Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or (c) the rights or remedies of the
Administrative Agent or the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning set forth in Section 2.19(a).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.04(e).

“Participant Register” has the meaning set forth in Section 10.04(e).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition of a Person, or the assets of a
Person or a line of business of a Person (whether by the merger, consolidation
or acquisition of Capital Stock or other equity interests, assets or any
combination thereof) in the same or a related line of business as the Company or
any Subsidiary, provided that after giving effect to such acquisition (a) no
Default or Event of Default shall have occurred and be continuing, (b) the
Company shall be in compliance, on a pro forma basis, as of the end of the most
recent fiscal quarter of the Company with the provisions of Section 6.01, and
(c) in the case of an acquisition involving aggregate consideration comprised of
cash and any assumed liabilities on the closing date of such acquisition equal
to $250,000,000 or more, at least three Business Days prior to the closing date
of such acquisition, the Company shall have furnished to the Administrative
Agent and the Lenders a compliance certificate to the effect of clauses (a) and
(b) showing in reasonable detail the calculations supporting the determination
of compliance, on a pro forma basis, with such provisions.

“Permitted Encumbrances” means:

(a)               Liens imposed by law for taxes, assessments or other
governmental charges that are not yet due or are being contested in compliance
with Section 5.04;

(b)               Carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;

(c)               pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations;

 

 

(d)               deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)               easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

(f)                judgment Liens in respect of judgments rendered against the
Company, any Subsidiary of the Company or any combination thereof (i) that
represent wholly insured Indebtedness, or partially insured or wholly uninsured
Indebtedness so long as the aggregate uninsured Indebtedness does not exceed
$50,000,000; or (ii) that are not in effect for more than 75 days; or (iii) that
attach to an immaterial portion of the assets of the applicable Person; or
(iv) that individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect;

(g)               rights of setoff and similar arrangements and Liens arising in
the ordinary course of business in respect of cash management obligations and in
favor of depository and securities intermediaries to secure obligations owed in
respect of card obligations or any overdraft and related liabilities arising
from treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);

(h)               Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with Permitted Acquisitions or (ii) consisting of an
agreement to dispose of any property or asset in a disposition permitted under
Sections 6.06 and 6.08, including customary rights and restrictions contained in
such agreements;

(i)                 leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business which do not (i) interfere in any material
respect with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;

(j)                 Liens (i) of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business, including Liens encumbering
reasonable customary initial deposits and margin deposits;

(k)               ground leases in respect of real property on which facilities
owned or leased by the Company or any of its Subsidiaries are located and other
Liens affecting the interest of any landlord (and any underlying landlord) of
any real property leased by the Company or any Subsidiary;

(l)                 Liens arising from precautionary Uniform Commercial Code
financing statement filings regarding operating leases or consignments entered
into by the Company and its Subsidiaries in the ordinary course of business; and

 

 

(m)             Liens, pledges or deposits made in the ordinary course of
business to secure liability to insurance carriers.

“Permitted Holders” means (i) the Company, (ii) one or more of the Company’s
Subsidiaries, (iii) any Employee and (iv) a voting trust having a majority of
its trustees who are Employees and a majority of holders of its trust
certificates or holders of uncertificated interests in such voting trust who are
Employees.

“Permitted Liens” has the meaning set forth in Section 6.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, borrower, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or under which
the Company or an ERISA Affiliate has or is reasonably expected to incur
liability.

“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.

“Pricing Grid” means the Pricing Grid attached hereto as Annex A.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Refunded Swingline Loans” has the meaning assigned to such term in Section
2.07(b).

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having Exposures and unused Commitments
representing greater than 50% of the sum of the total Exposures and unused
Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or

 

 

regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Revolving Loans” has the meaning assigned to such term in Section 2.01.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctions” means sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.13(b)(ii).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate. Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company except that no Eaton Vance Fund
shall be deemed to be a “Subsidiary” hereunder. To the extent that FIN 46R, FASB
167 or any successor or similar applicable accounting pronouncement adopted by
the Company requires consolidation of the account of any Eaton Vance Fund with
the account of the Company in the consolidated financial statements of the
Company, the impact of FIN 46R, FASB 167 or any successor or similar accounting
pronouncement shall be excluded for the purpose of calculating the financial
condition covenants in Section 6.01. Any Indebtedness or other obligations or
liabilities of any Eaton Vance Fund shall not be considered Indebtedness of the
Company or a Borrower Obligation.

 

 

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $35,000,000.

“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as the lender of Swingline Loans.

“Swingline Loans” has the meaning set forth in Section 2.06(a).

“Swingline Participation Amount” has the meaning set forth in Section 2.07(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means December 11, 2023, or such earlier date as the
Commitments shall terminate pursuant to the terms hereof (or, if such day is not
a Business Day, the next preceding Business Day).

“Transactions” means the execution, delivery and performance by the Company and
the Guarantor of this Agreement, the borrowing of Loans, the guarantee by the
Guarantor hereunder and the use of the proceeds of the Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means an “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)iii.

“Voting Stock” as applied to the stock of any Person, means shares, interests,
participations, or other equivalents in the equity interest (however designated)
in such Person having ordinary voting power for the election of a majority of
the directors (or the equivalent) of such Person, other than shares, interests,
participations or other equivalents having such power only by reason of the
occurrence of a contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to

 

 

time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

Section 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including as a result of the adoption
of IFRS) or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Company that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP (including as a
result of the adoption of IFRS) or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. If
at any time any change in GAAP (including as a result of the adoption of IFRS)
would affect the computation of any financial ratio or requirement set forth
herein, and the Company or the Administrative Agent shall so request, the
Administrative Agent and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (including as a result of the adoption of IFRS), subject to the
approval of the Required Lenders; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (and the Company shall provide backup reasonably acceptable to
the Administrative Agent in respect of computations of any such ratio or
requirement). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be

 

 

deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

Section 1.05        Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.

Section 1.06        Divisions. For all purposes under the Credit Agreement or
the documents contemplated thereby, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

ARTICLE II

The Credits

Section 2.01        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving credit loans (“Revolving Loans”) to
any Borrower from time to time during the Availability Period in an aggregate
principal amount that, when added to such Lender’s Applicable Percentage of the
aggregate principal amount of the Swingline Loans then outstanding, will not
result in (a) such Lender’s Exposure exceeding such Lender’s Commitment or (b)
the sum of the total Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

Section 2.02        Revolving Loans and Borrowings.

(a)               Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

(b)               Subject to Section 2.13, each Borrowing of Revolving Loans
shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Administrative Borrower may request in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c)               At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance

 

 

of the total Commitments. Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten (10) Eurodollar Borrowings outstanding.

(d)               Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Termination Date.

Section 2.03        Requests for Borrowings of Revolving Loans. To request a
Borrowing of Revolving Loans, the Administrative Borrower shall notify the
Administrative Agent of such request by telephone prior to 11:00 a.m., New York
City time (a) three Business Days before the date of the proposed Borrowing of
Revolving Loans in the case of a Eurodollar Borrowing or (b) one Business Day
before the date of the proposed Borrowing of Revolving Loans in the case of an
ABR Borrowing. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or facsimile to the Administrative
Agent of a written Borrowing Request signed by the Administrative Borrower’s
treasurer or chief financial officer, in the form of Exhibit B attached hereto
or such other form as may be approved by the Administrative Agent, which
Borrowing Request shall be signed by the Administrative Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)                 the aggregate amount of the requested Borrowing of Revolving
Loans;

(ii)              the date of such Borrowing of Revolving Loans, which shall be
a Business Day;

(iii)            whether such Borrowing of Revolving Loans is to be an ABR
Borrowing or a Eurodollar Borrowing;

(iv)             in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(v)               the location and number of the relevant Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.04.

If no election as to the Type of Borrowing of Revolving Loans is specified, then
the requested Borrowing of Revolving Loans shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Administrative Borrower shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing of Revolving Loans.

Section 2.04        Funding of Borrowings of Revolving Loans.

(a)               Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York

 

 

City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Revolving Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
designated by the Administrative Borrower in the Borrowing Request.

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Revolving Loans
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing of Revolving Loans, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.04 and may, in reliance upon
such assumption, make available to the relevant Borrower a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing of Revolving Loans available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
relevant Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate then applicable to such Borrowing of Revolving
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Revolving Loan included in such Borrowing
of Revolving Loans.

Section 2.05        Interest Elections.

(a)               Each Borrowing of Revolving Loans initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Administrative Borrower may elect to convert
such Borrowing of Revolving Loans to a different Type or to continue such
Borrowing of Revolving Loans and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.05. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing of Revolving Loans, in which case each such
portion shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Borrowing of Revolving Loans, and the Revolving Loans comprising
each such portion shall be considered a separate Borrowing of Revolving Loans.

(b)               To make an election pursuant to this Section 2.05, the
Administrative Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Administrative Borrower was requesting a Borrowing of
Revolving Loans of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
the form of Exhibit C attached hereto or such other form as may be approved by
the Administrative Agent, which Interest Election Request shall be signed by the
Administrative Borrower.

 

 

(c)               Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i)                 the Borrowing of Revolving Loans to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing of Revolving Loans (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing of Revolving Loans);

(ii)              the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

(iii)            whether the resulting Borrowing of Revolving Loans is to be an
ABR Borrowing or a Eurodollar Borrowing; and

(iv)             if the resulting Borrowing of Revolving Loans is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing of Revolving Loans.

(e)               If the Administrative Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing of
Revolving Loans is repaid as provided herein, at the end of such Interest Period
such Borrowing of Revolving Loans shall be continued as a Eurodollar Borrowing
with an Interest Period of one month. Notwithstanding any contrary provision
hereof, (a) if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Administrative Borrower, then, so long as an Event of Default is continuing,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto, and (b) no Revolving Loan may be
converted into or continued as a Eurodollar Borrowing after the date that is one
month prior to the Termination Date.

Section 2.06        Swingline Commitment.

(a)               Subject to the terms and conditions hereof, the Swingline
Lender agrees to make a portion of the credit otherwise available to any
Borrower under the Commitments from time to time during the Availability Period
by making swingline loans (“Swingline Loans”) to such Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Loans, may exceed the Swingline Commitment then in
effect) and (ii) the Administrative Borrower shall not request, and the
Swingline Lender shall not make, any

 

 

Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of Loans outstanding would exceed the aggregate amount of the
Commitments. During the Availability Period, the Borrowers may use the Swingline
Commitment by borrowing, repaying and reborrowing Swingline Loans, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b)               The Borrowers shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Termination
Date and the date that is 10 days after the date on which such Swingline Loan is
made; provided that on each date that a Revolving Loan is borrowed, the
Borrowers shall repay all Swingline Loans then outstanding.

Section 2.07        Procedure for Swingline Borrowing; Refunding of Swingline
Loans.

(a)               Whenever a Borrower desires that the Swingline Lender make
Swingline Loans, the Administrative Borrower shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 3:00 P.M., New
York City time, on the proposed borrowing date), specifying (i) the amount to be
borrowed and (ii) the requested borrowing date (which shall be a Business Day
during the Availability Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 4:00 P.M., New York City time, on the borrowing
date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the account of the
Administrative Agent most recently designated by it for such purpose an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the relevant Borrower on such borrowing date
by depositing such proceeds in the account of such Borrower with the
Administrative Agent on such borrowing date in immediately available funds.
Immediately upon the making of a Swingline Loan by the Swingline Lender, and
without any further action on the part of such Swingline Lender or the Lenders,
the Swingline Lender hereby grants to each Lender, and each Lender hereby
acquires from the Swingline Lender, a participation in such Swingline Loan equal
to such Lender’s Applicable Percentage of the amount of such Swingline Loan.

(b)               The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrowers (which hereby
irrevocably direct the Swingline Lender to act on its behalf), upon notice
(which shall be deemed to be a Borrowing Request given by the Administrative
Borrower and shall be given on a Business Day) given by the Swingline Lender no
later than 12:00 Noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan (which shall be made initially as
an ABR Loan), in an amount equal to such Lender’s Applicable Percentage
(calculated to reflect any adjustment to the Swingline Exposures of the Lenders
by Section 2.20(c), as applicable) of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender. Each Lender (other than the Swingline Lender)
shall make the amount of such Revolving Loan available to the Administrative
Agent at the account of the Administrative Agent most recently designated by it
for such purpose in immediately available funds, not later than 3:00 P.M., New
York City time, on the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the

 

 

Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.

(c)               If prior to the time a Revolving Loan would have otherwise
been made pursuant to Section 2.07(b), one of the events described in Section
7.01(h) or (i) shall have occurred and be continuing with respect to the Company
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.07(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.07(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Applicable Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d)               Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)               Each Lender’s obligation to make the Loans referred to in
Section 2.07(b) and to purchase participating interests pursuant to Section
2.07(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrowers may have against the Swingline
Lender, the Borrowers or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article IV, (iii) any adverse
change in the condition (financial or otherwise) of a Borrower, (iv) any breach
of this Agreement by a Borrower, the Guarantor or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

Section 2.08        Termination and Reduction of Commitments.

(a)               Unless previously terminated, the Commitments shall terminate
on the Termination Date.

(b)               The Administrative Borrower may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Administrative Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the sum of the
Exposures would exceed the total Commitments.

 

 

(c)               The Administrative Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
of this Section 2.08 at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Administrative Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Administrative Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.09        Repayment of Loans; Evidence of Debt.

(a)               The Borrowers hereby, jointly and severally, unconditionally
promise to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date (or such
earlier date on which the Loans become due and payable pursuant to Article VII).

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section 2.09 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(e)               Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10       

 

 

Prepayment of Loans.

(a)               The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section 2.10.

(b)               The Administrative Borrower shall notify the Administrative
Agent by telephone (confirmed by facsimile) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c). Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

Section 2.11        Fees.

(a)               The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a facility fee for the period from and including the date
hereof to the Termination Date, computed at the Facility Fee Rate on the average
daily amount of the Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of March, June,
September and December of each year and on the Termination Date, commencing on
the first such date to occur after the date hereof. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)               The Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrowers and the Administrative Agent.

(c)               All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.12        Interest.

(a)               The Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

 

 

(b)               The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

(c)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.12 shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and (iv)
all accrued interest shall be payable upon termination of the Commitments.

(e)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be presumptively correct.

Section 2.13        Alternative Rate of Interest.

(a)               Notwithstanding any other provision of this Agreement, if (i)
the Administrative Agent shall reasonably determine that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBO Rate for such Interest Period, or (ii) the
Required Lenders shall reasonably determine that the LIBO Rate does not
adequately and fairly reflect the cost to such Lenders of funding Loans that the
Borrowers have requested be outstanding during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless a
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
Eurodollar Loans, any Loans that were requested to be made as Eurodollar Loans
shall be made as ABR Loans and any Loans that were requested to be converted
into or continued as Eurodollar Loans shall remain as or be converted into ABR
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, Eurodollar
Loans for the Interest Periods so affected.

 

 

(b)               Notwithstanding anything to the contrary in this Agreement or
any agreement or instrument contemplated hereby, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrowers or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrowers) that the Borrowers or
Required Lenders (as applicable) have determined, that:

(i)                 the circumstances set forth in Section 2.13(a) have occurred
and such circumstances are unlikely to be temporary; or

(ii)              the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBO Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and such Borrower shall negotiate in good faith to amend
this Agreement to replace LIBO Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein) (any such proposed rate, a “LIBO Rate Successor Rate”), together with
any proposed LIBO Rate Successor Rate Conforming Changes (as defined below) and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBO Rate Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBO Rate Successor Rate shall be applied in a manner
as otherwise reasonably determined by the Administrative Agent.

 

If no LIBO Rate Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify each Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods only), and (y) the LIBO Rate component shall no longer
be utilized in determining the Alternate Base Rate. Upon receipt of such notice,
any Borrower may revoke any pending request for a Borrowing of, conversion to,
or continuation of Eurodollar Loans (to the extent of the affected Eurodollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Committed borrowing of ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein.

 

 

 

Notwithstanding anything else herein, any definition of LIBO Rate Successor Rate
shall provide that in no event shall such LIBO Rate Successor Rate be less than
0% for purposes of this Agreement.

 

For purposes hereof, “LIBO Rate Successor Rate Conforming Changes” means, with
respect to any proposed LIBO Rate Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, determined by the Administrative Agent with the
consent of the Borrowers, to reflect the adoption of such LIBO Rate Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Rate Successor Rate exists, in such other manner of administration as
the Administrative Agent determines is reasonably necessary in connection with
the administration of this Agreement).

Section 2.14        Increased Costs.

(a)               If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit (or participations therein) by, or any other
acquisition of funds by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii)              subject the Administrative Agent or any Lender to any Tax
(other than (A) Indemnified Taxes that are subject to Section 2.16, (B) Other
Taxes or (C) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves other liabilities or
capital attributable thereto; or

(iii)            impose on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan (or in the case of (ii), any Loan) or to
increase the cost to such Lender or the Administrative Agent or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Administrative Agent such additional
amount or amounts as will compensate such Lender or the Administrative Agent for
such additional costs incurred or reduction suffered.

(b)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
hereunder, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital

 

 

adequacy), then from time to time the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)               A certificate of a Lender setting forth the amount or amounts,
together with a full explanation of the increased costs, the Change in Law
giving rise thereto and the calculation of such amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.14 and further stating that such
Lender is requiring corresponding payments from other similarly situated
borrowers generally, shall be delivered to the Administrative Borrower and shall
be presumptively correct. The Borrowers shall pay such Lender the amount so due
on any such certificate within 10 Business Days after receipt thereof and a full
description and calculation of such amount or amounts.

(d)               Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.14 for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.15        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.10(b) and is revoked in accordance herewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Administrative Borrower pursuant to
Section 2.18, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event; provided that
any such event is not attributable to the failure of any Lender to fund a Loan.
In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate (in
the case of a Eurodollar Loan) for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts,
together with a full explanation of the losses, costs, and expenses incurred,
the events giving rise thereto and the calculation of such amount or amounts
that such Lender is

 

 

entitled to receive pursuant to this Section 2.15, shall be delivered to the
Administrative Borrower and shall be presumptively correct. The Borrowers shall
pay such Lender the amount so due on any such certificate within 10 Business
Days after receipt thereof.

Section 2.16        Taxes.

(a)               Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
applicable withholding agent shall be required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.16) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b)               In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)               The Borrowers shall indemnify the Administrative Agent and
each Lender within 10 Business Days after written demand therefor for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid by the Administrative Agent or such Lender, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Administrative Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be presumptively correct. To the extent
the Administrative Agent or any Lender receives a refund or credit on account of
any Indemnified Tax or Other Tax reimbursed by the Borrowers or as a result of
contesting any Indemnified Tax or Other Tax pursuant to this Section 2.16, the
Administrative Agent or such Lender, as the case may be, shall promptly pay over
the amount of such refund or credit (net of all reasonable out-of-pocket
expenses, including any Taxes) to the Administrative Borrower; provided, that
the Borrowers agree to repay to the Administrative Agent or such Lender the
amount of any such refund or credit paid over to the Administrative Borrower in
the event that such Administrative Agent or such Lender is required to repay
such refund or credit to the relevant Governmental Authority.

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Borrower to a Governmental Authority, the Administrative
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 

(e)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that the Borrowers or the Guarantor have not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrowers or the Guarantor to do so) and (ii) any Taxes
attributable to such Lender ‘s failure to comply with the provisions of Section
10.04(e) relating to the maintenance of a Participant Register, in either case,
that are payable or paid by the Administrative Agent in connection with the
Transactions, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be presumptively correct. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender in
connection with the Transactions or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e).

(f)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)              Without limiting the generality of the foregoing:

(A)             any Lender that is a U.S. Person shall deliver to the
Administrative Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Administrative Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

 

 

i                      in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest hereunder, executed copies of IRS Form W-8BEN or any
successor thereto, including IRS Form W-8BEN-E, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such Tax treaty and (y) with respect to any other applicable payments in
connection with the Transactions, executed copies of IRS Form W-8BEN or any
successor thereto, including IRS Form W-8BEN-E, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such Tax treaty;

ii                    executed copies of IRS Form W-8ECI;

iii                  in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or any successor thereto, including IRS Form
W-8BEN-E; or

iv                  to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or any successor thereto, including IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Administrative Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

 

(D)             if a payment made to a Lender hereunder would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)            Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Administrative
Borrower and the Administrative Agent in writing of its legal inability to do
so.

Section 2.17        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)               The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees, or under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the address set forth in Section
10.01, except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of

 

 

its Loans and accrued interest thereon or other such obligations greater than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall (x) notify the Administrative Agent of such fact and
(y) purchase (for cash at face value) participations in the Loans and such other
obligations of other Lenders, or make such other adjustments as shall be
equitable, to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrowers consent to the foregoing and
agree, to the extent they may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of a
Borrower in the amount of such participation.

(d)               Unless the Administrative Agent shall have received notice
from the Administrative Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)               If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(b) or 2.17(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.18        Mitigation Obligations; Replacement of Lenders.

(a)               If any Lender requests compensation under Section 2.14, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such

 

 

Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)               If any Lender requests compensation under Section 2.14, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, or if any Lender does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), then the Administrative Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Administrative Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments,
(iv) such assignment does not conflict with applicable law and (v) in the case
of any such assignment resulting from a failure to consent to any amendment
supplement, modification, consent or waiver, the assignee shall have consented
to such amendment, supplement, modification, consent or waiver. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Administrative Borrower to require such assignment and delegation cease to
apply.

Section 2.19        New Lenders; Commitment Increases.

(a)               With the consent of the Administrative Borrower and the
Administrative Agent (which, in the case of the Administrative Agent, shall not
be unreasonably withheld), (i) one or more additional banks or other financial
institutions or other institutional investors may become a party to this
Agreement by executing a supplement hereto, in form and substance satisfactory
to such bank, financial institution or institutional investor, the
Administrative Borrower and the Administrative Agent, whereupon such bank,
financial institution or institutional investor (a “New Lender”) shall become a
Lender for all purposes hereof and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 2.01 hereto shall be deemed to be amended to add the name, address and
Commitment of such New Lender and (ii) any Lender may increase the amount of its
Commitment by executing a supplement hereto, in form and substance satisfactory
to such Lender, the Administrative Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
Schedule 2.01 hereto shall be deemed to be amended to reflect such increase in
the

 

 

Commitment of such Lender. In no event may the aggregate Commitments be
increased above $400,000,000 pursuant to any supplement described in this
Section 2.19(a).

(b)               If on the date upon which a bank or other financial
institution or institutional investor becomes a New Lender or upon which a
Lender’s Commitment is changed pursuant to Section 2.19(a), any Loans are then
outstanding, the Administrative Agent will consult with the Administrative
Borrower with the objective of minimizing the costs to the Administrative
Borrower, and may (A) require that the Borrowers prepay and reborrow any
outstanding Loans in connection therewith if it determines such action to be
desirable to facilitate administration under this Agreement in such amount and
with such Interest Period such that, after giving effect thereto, the quotient
of (x) the Loan of such Lender of each Type and, in the case of Eurodollar
Loans, with each Interest Period and (y) such Lender’s Commitment is equal to
the corresponding comparable quotient of each other Lender and (B) with the
consent of such Lender permit the Administrative Borrower to select an initial
Interest Period with respect to the initial Loans made by such Lender having a
duration other than one, two, three, or six months (such that such Interest
Period would be coterminous with an Interest Period then applicable to an
existing Eurodollar Borrowing) if the Administrative Agent determines such
action to be desirable to facilitate administration of the Loans under this
Agreement. Any Eurodollar Borrowing borrowed pursuant to the preceding sentence
shall bear interest at a rate equal to the respective interest rates then
applicable to the Eurodollar Loans of the other Lenders.

Section 2.20        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender hereunder,
then the following provisions shall apply for so long as such Defaulting Lender
is a Defaulting Lender:

(a)               the Defaulting Lender shall not be entitled to receive fees
payable under Section 2.11(a) for any period during which that Lender is a
Defaulting Lender unless and only to the extent allocable to the sum of the
outstanding principal amount of the Loans funded by it;

(b)               the Commitment and Exposure of such Defaulting Lender shall be
disregarded for purposes of any determination of whether the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that this clause (b)
shall not apply in the case of any waiver, amendment or modification described
in the first proviso of Section 10.02(b) requiring the consent of all Lenders or
each Lender affected thereby;

(c)               if any Swingline Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i)                 all or any part of such Swingline Exposure shall be
reallocated among the non-Defaulting Lenders pro rata in accordance with their
respective Applicable Percentages but only to the extent that the amount of any
non-Defaulting Lender’s Exposure plus such non-Defaulting Lender’s pro rata
share of such Defaulting Lender’s Swingline Exposure does not exceed the
Commitment of such non-Defaulting Lender; and

 

 

(ii)              if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent, prepay such Swingline Exposure;

(d)               so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers,
and participating interests in any newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan, unless the Swingline Lender shall have entered into
arrangements with the Administrative Borrower or such Lender, satisfactory to
the Swingline Lender to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Administrative Borrower and the
Swingline Lender each agrees in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on the date of such written agreement Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage .

Section 2.21        [Reserved].

Section 2.22        Administrative Borrower. Each Borrower hereby irrevocably
appoints the Company as the borrowing agent and attorney-in-fact for all
Borrowers (in such capacities, the “Administrative Borrower”) which appointment
shall remain in full force and effect unless and until the Administrative Agent
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower to (i) provide and receive all notices
and instructions under this Agreement, (ii) take such action on its behalf as
the Administrative Borrower deems appropriate to obtain Loans and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and (iii) receive and distribute accordingly the proceeds from
the Loans. Each Borrower hereby jointly and severally agrees to indemnify each
Lender and the Administrative Agent and hold each Lender and the Administrative
Agent harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lenders and the Administrative Agent by any Borrower
or by any third party arising from or incurred by reason of any Lender’s or the
Administrative Agent’s relying on any instructions of the Administrative
Borrower; provided that such indemnity shall not be available to the extent that
any such liability, expense, loss or claim of damage or injury is determined by
a court of competent jurisdiction by a

 

 

final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or any such Lender, as the case
may be.

Section 2.23        Illegality. If any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

ARTICLE III

Representations and Warranties

Each of the Company and the Guarantor (as to itself) represents and warrants to
the Lenders that:

Section 3.01        Organization; Powers. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02       

 

 

Authorization; Enforceability. The Transactions are within the powers of the
Borrowers and the Guarantor and have been duly authorized by all necessary
actions by the directors or trustees thereof. This Agreement has been duly
executed and delivered by each of the Borrowers and the Guarantor, as the case
may be, and constitutes a legal, valid and binding obligation of the Borrowers
and the Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made or will have been obtained or made by the Closing Date and are
in full force and effect, (b) will not violate in any material respect any
applicable law or regulation, (c) will not violate the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (d) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Company
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any material Lien on any
asset of the Company or any of its Subsidiaries.

Section 3.04        Financial Condition; No Material Adverse Effect.

(a)               The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, beneficial interests and
cash flows (i) as of and for the fiscal years ended 2015, 2016 and 2017,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarters and the portion of the fiscal year ended
January 31, 2018, April 30, 2018, and July 31, 2018, certified by its principal
accounting officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above. The
Company and its Subsidiaries do not have any material Guarantees, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

(b)               Since October 31, 2017, there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 3.05        Properties.

(a)               Each of the Company and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for any defects in title that do not interfere with its ability
to conduct business as now conducted or to use such properties

 

 

for their intended purposes and none of such property is subject to any Lien
except as permitted by Section 6.03.

(b)               Each of the Company and its Subsidiaries owns, or is licensed
to use, all material trademarks, tradenames, copyrights, patents and other
intellectual property necessary for the conduct of their respective businesses
as now conducted, subject to such limitations on the use thereof, or the rights
to use same, that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.06        Litigation and Environmental Matters.

(a)               Except for the Disclosed Matters, there are no actions, suits
or proceedings, or, to the knowledge of any Borrower, investigations, by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Borrower, threatened against or affecting the Company or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that relate specifically to this Agreement or the Transactions.

(b)               Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, to each Borrower’s knowledge neither the Company nor any of its
Subsidiaries (i) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any material permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any material Environmental Liability, (iii) has received notice of
any claim with respect to any material Environmental Liability or (iv) knows of
any basis for any material Environmental Liability.

(c)               Since the Closing Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

Section 3.07        Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments (including any material investment advisory or
management agreements) binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.08        Investment Company Status.

(a)               Neither the Company nor any of its Subsidiaries is an
“investment company”, or a borrower “controlled” by an “investment company”,
each as defined in, or subject to regulation under, the Investment Company Act
of 1940. Except for the Persons listed on Schedule 3.08 and other than net
capital and other requirements imposed on registered broker-dealers, neither the
Company nor any of its Subsidiaries is subject to any regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

 

 

(b)               The Company and each Subsidiary of the Company which is
engaged in investment advisory or investment management activities is, and at
all times will be, duly registered as an investment adviser as and to the extent
required under the Investment Advisers Act of 1940, as amended; and each
Subsidiary of the Company which is engaged in broker-dealer business is, and at
all times will be, duly registered as a broker-dealer as and to the extent
required under the Securities Exchange Act of 1934, as amended, and, as and to
the extent required, is, and at all times will be, a member in good standing of
the Financial Industry Regulatory Authority, Inc.

Section 3.09        Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed or has requested extensions thereof and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.10        ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.

Section 3.11        Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. As of the Closing Date, to the extent a Beneficial
Ownership Certification has been delivered, all of the information included in
such certification is true and correct.

Section 3.12        No Default. As of the Closing Date, neither the Company nor
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

Section 3.13       

 

 

Subsidiaries. Schedule 3.13 sets forth the name and jurisdiction of
incorporation or organization of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned directly or
indirectly by the Company. As of the Closing Date there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than between the Company and its Subsidiaries, stock options
or restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Company or any
Subsidiary.

Section 3.14        Federal Regulations. No part of the proceeds of any Loans
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect in any manner that violates the provisions of the
Regulations of the Board or for any other purpose that violates the provisions
of the Regulations of the Board (including, in each case, Regulation T). If
requested by any Lender or the Administrative Agent, the Company will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. No more than 25% of the consolidated assets of the
Company and its Subsidiaries (excluding treasury shares) consist of “margin
stock” under Regulation U as now and from time to time hereafter in effect.

Section 3.15        No Burdensome Restrictions. No Requirement of Law or
Contractual Obligation of the Company could reasonably be expected to have a
Material Adverse Effect.

Section 3.16        Anti-Corruption Laws; Sanctions. Neither the Company nor any
Subsidiary is in violation, in any material respects, of any applicable law
relating to anti-corruption or anti-money laundering (including the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other
similar legislation in other jurisdictions) (collectively, “Anti-Corruption
Laws”). (i) Neither the Company nor any Subsidiary, nor any officer of the
Company or any Subsidiary, nor, to the knowledge of the Company or any such
Subsidiary, any director, employee, or agent of the Company or any Subsidiary,
is a Person that is, or is owned or controlled by Persons that are (x) the
subject or target of any Sanctions or (y) located, organized or resident of a
country or territory that is, or whose government is, the subject of Sanctions;
and (ii) each Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance in all material
respects by the Borrower and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions..

Section 3.17        EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

ARTICLE IV

Conditions

Section 4.01        Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a)               The Existing Credit Agreement shall have been terminated and
the Company shall have repaid all of the indebtedness, fees and other amounts
owed thereunder.

 

 

(b)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or e-mail transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(c)               The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of a senior legal officer or special counsel of the Company
and the Guarantor, substantially in the form of Exhibit D, and covering such
other matters relating to the Company and the Guarantor, this Agreement or the
Transactions as the Administrative Agent shall reasonably request. The Company
and the Guarantor hereby request such counsel to deliver such opinion.

(d)               The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Company
and the Guarantor, the authorization of the Transactions and any other legal
matters relating to the Company and Guarantor, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(e)               The Administrative Agent shall have received a certificate,
dated the Closing Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(f)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.

(g)               All governmental and third party approvals necessary in
connection with the continuing operations of the Company and its Subsidiaries
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.

(h)               The Lenders shall have received (i) audited consolidated
financial statements of the Company for the 2015, 2016 and 2017 fiscal years and
(ii) unaudited interim consolidated financial statements of the Company for each
fiscal quarterly period ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Lenders, reflect any material
adverse change in the consolidated financial condition of the Company, as
reflected in any financial statements previously delivered thereto.

(i)                 The Administrative Agent shall have received from the
Borrowers (1) all documentation and other information requested by the
Administrative Agent and the Lenders that is required to satisfy applicable
“know your customer” and anti-money laundering rules and

 

 

regulations, including without limitation the Patriot Act, and (2) to the extent
any Loan Party qualifies as a “legal entity customer” under 31 C.F.R. 1010.230
(the “Beneficial Ownership Regulation”), a Beneficial Ownership Certification.

Without limiting the generality of Article IX, for purposes of determining
satisfaction of the conditions specified in this Section, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date in writing, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m., New
York City time, on December 11, 2018 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

Section 4.02        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including, without limitation, its
initial Loan) is subject to the satisfaction of the following conditions:

(a)               The representations and warranties of the Borrowers set forth
in this Agreement shall be true and correct in all material respects (or, in the
case of any such representation or warranty already qualified by materiality, in
all respects) on and as of the date of such Borrowing; except for any
representation and warranty made as of an earlier date, which representation and
warranty shall be true in all material respects on such earlier date.

(b)               At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

Each Borrowing and any increase of the aggregate Commitments pursuant to Section
2.19 shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

Section 5.01        Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a)               within 90 days after the end of each fiscal year of the
Company, the audited consolidated balance sheet of the Company and its
Subsidiaries and the related audited

 

 

consolidated statements of income, of beneficial interests and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing (it being agreed that the furnishing of the Company’s Annual
Report on Form 10-K for such year, as filed with the Securities and Exchange
Commission, will satisfy the Company’s obligation under this Section 5.01(a)
with respect to such year except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit);

(b)               within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, the unaudited consolidated balance
sheet of the Company and its Subsidiaries, and the related unaudited
consolidated statements of income, beneficial interests and cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by an officer of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments) (it being
agreed that the furnishing of the Company’s Quarterly Report on Form 10-Q for
such quarter, as filed with the Securities and Exchange Commission, will satisfy
the Company’s obligations under this Section 5.01(b) with respect to such
quarter);

(c)               concurrently with any delivery of statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether an Event of Default has occurred and, if an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)               promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request; and

(e)               promptly following receipt thereof, copies of any documents
described in Section 101(k) or 101(1) of ERISA that the Company or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the Company or relevant ERISA Affiliate have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Company or the
relevant ERISA Affiliate, as applicable, shall promptly make a request for such
documents or notices from such administrator or sponsor and the Company shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof.

Any financial statement or other document required to be delivered pursuant to
clause (a) or (b) of this Section 5.01 may be delivered by posting such
financial statement or other document on its website and, if so delivered, will
be deemed to have been delivered on the date on which the Company posts such
financial statement or other document on www.eatonvance.com; provided

 

 

that the Company shall give prompt notice of any such posting to the
Administrative Agent (who shall then give prompt notice of any such posting to
the Lenders). Notwithstanding the foregoing, the Company shall deliver paper
copies of any financial statement or other document referred to in this Section
5.01 to the Administrative Agent if the Administrative Agent or any Lender
requests the Company to deliver such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent or such Lender
as the case may be.

Section 5.02        Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)               the occurrence of any Default;

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)               the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its ERISA Affiliates in an aggregate
amount exceeding $5,000,000;

(d)               any suspension or termination of the registration of any
Subsidiary as an investment adviser under the Investment Advisers Act of 1940,
as amended, or any cancellation or expiration without renewal of any material
investment advisory agreement or similar contract to which any Subsidiary is a
party, in the case of any such cancellation or expiration where the same could
reasonably be determined to have a Material Adverse Effect; and

(e)               any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03        Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.04, and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.04        Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect

 

 

thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05        Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

Section 5.06        Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its Financial
Officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

Section 5.07        Compliance with Laws. The Company will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property and maintain
all registrations and memberships with any Governmental Authority, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08        Use of Proceeds. The proceeds of the Loans will be used (i)
to finance the working capital needs of the Company and its Subsidiaries and for
general corporate purposes, (ii) to repay indebtedness, fees and other amounts
owed under the Existing Credit Agreement, and (iii) to consummate Permitted
Acquisitions. No part of the proceeds of any Loan will be used for any purpose
that would result in a violation, by any Person party hereto or any Subsidiary
of the Company, of any of the Regulations of the Board, including Regulations T,
U and X.

Section 5.09        Environmental Laws. The Company will, and will cause each of
its Subsidiaries to, (a) comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case to the extent that
non-compliance therewith could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.10        Sanctions, Patriot Act Compliance. The Company will, and
will cause each Subsidiary to, (i) refrain from doing business with any Person
that is, or, to the knowledge of the Company and the Subsidiaries, is owned or
controlled by Persons that are, the subject of Sanctions or located, organized
or resident in a country or territory that is, or whose government is, the

 

 

subject of Sanctions, (ii) maintain and enforce policies and procedures with
respect to itself and its Subsidiaries designed to ensure compliance in all
material respects with applicable Sanctions and Anti-Corruption Laws,
(iii) provide such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act, (iv)
notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein and (v) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:

Section 6.01        Financial Condition Covenants.

(a)               Consolidated Leverage Ratio. The Company shall not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Company to equal or exceed the ratio of 3.00:1.00.

(b)               Consolidated Interest Coverage Ratio. The Company shall not
permit the Consolidated Interest Coverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Company to equal or be less than the
ratio of 4.00:1.00.

Section 6.02        Indebtedness. The Company will not permit any Subsidiary
that is not a Borrower to create, incur, assume or permit to exist any
Indebtedness, except:

(a)               Indebtedness created under this Agreement;

(b)               Indebtedness existing on the date hereof and, to the extent in
excess of $10,000,000 individually, set forth in Schedule 6.02;

(c)               Indebtedness of any Subsidiary to the Company or any other
Subsidiary;

(d)               Guarantees by any Subsidiary that has guaranteed the Borrower
Obligations (pursuant to documentation in form and substance satisfactory to the
Administrative Agent) of Indebtedness of the Company or any other Subsidiary;

(e)               Indebtedness of any Subsidiary incurred to finance the
acquisition, lease, construction, repair, maintenance, replacement or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition

 

 

thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition,
lease or the completion of such construction, repair, maintenance, replacement
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $50,000,000 at any time outstanding;

(f)                Indebtedness of any Person that becomes a Subsidiary after
the date hereof; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

(g)               Indebtedness of any Subsidiary as an account party in respect
of trade letters of credit, bank guarantees or similar instruments issued or
incurred in the ordinary course of business, including in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers, workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(h)               Indebtedness in the form of reimbursements owed to officers,
directors, consultants and employees in the ordinary course of business;

(i)                 (A) Indebtedness of any Subsidiary of the Company that has
guaranteed the Borrower Obligations (pursuant to documentation in form and
substance satisfactory to the Administrative Agent) incurred or issued to
finance a Permitted Acquisition; and (B) Indebtedness of any other Subsidiary of
the Company incurred or issued to finance a Permitted Acquisition in an
aggregate principal amount for all such Indebtedness at any time outstanding
under this clause (B) of up to $150,000,000;

(j)                 Indebtedness in the form of earn-outs, purchase price
adjustments, indemnification obligations or similar arrangements and other
contingent payments in respect of Permitted Acquisitions and dispositions not
prohibited by Section 6.06 or 6.08 hereof (both before or after any liability
associated therewith becomes fixed);

(k)               other unsecured Indebtedness of Subsidiaries that are not Loan
Parties in an aggregate principal amount not exceeding $25,000,000 at any time
outstanding;

(l)                 other unsecured indebtedness of Loan Parties; provided that
after giving effect to such Indebtedness (i) no Default or Event of Default
shall have occurred and be continuing and (ii) the Company shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 6.01 as of the end of the most recent fiscal quarter of the Company;

(m)             Indebtedness assumed in connection with any refinancings,
refundings, renewals or extensions of any Indebtedness permitted by this Section
6.02 (other than pursuant to Section 6.02(a) or 6.02(b)) without increasing, or
shortening the maturity of, the principal amount thereof; provided that any
refinancings, refundings, renewals or extensions of any Indebtedness incurred
pursuant to clause (l) of this Section 6.02 shall be unsecured; provided further
that no refinancings, refundings, renewals or extensions of any Indebtedness
incurred pursuant to clause (e), (i) or (k) of this Section 6.02 shall be
permitted under this clause (m); and

 

 

(n)               Indebtedness in respect of Derivatives Transactions or Hedging
Agreements entered into in the ordinary course of business.

Each category of Indebtedness (other than Indebtedness under this Agreement
which shall at all times be deemed to be outstanding pursuant to clause (a)) set
forth above shall be deemed to be cumulative and for purposes of determining
compliance with this Section 6.02, in the event that an item of Indebtedness (or
any portion thereof) at any time meets the criteria of more than one of the
categories described above, the Company, in its sole discretion, may classify or
reclassify (or later divide, classify or reclassify) such item of Indebtedness
(or any portion thereof) and shall only be required to include the amount and
type of such Indebtedness in one of the above clauses.

Section 6.03        Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except (Liens described below, “Permitted Liens”):

(a)               Permitted Encumbrances;

(b)               Liens on any property or asset of (i) any Loan Party in favor
of any other Loan Party and (ii) any Subsidiary that is not a Loan Party in
favor of the Company or any other Subsidiary;

(c)               any Lien on any property or asset of the Company or any
Subsidiary existing on the date hereof and, to the extent securing an obligation
in an amount in excess of $10,000,000, set forth in Schedule 6.03; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and any refinancings, refundings, renewals or
extensions thereof permitted by Section 6.02(m);

(d)               any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary other than
(A) improvements and after-acquired property that is affixed or incorporated
into the property covered by such Lien, and (B) proceeds and products thereof,
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be, and any refinancings, refundings, renewals or extensions thereof
permitted by Section 6.02(m);

(e)               Liens on real or personal property, plant and equipment
acquired, leased, constructed, repaired, maintained, replaced, installed or
improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.02 and any
refinancings, refundings, renewals or extensions thereof permitted by clause (m)
of Section 6.02, (ii) such security interests and the Indebtedness secured
thereby, other than any refinancings, refundings, renewals or extensions thereof
permitted by clause (m) of Section 6.02, are incurred prior to or within 180
days after such acquisition or lease or the completion of such construction,
repair, maintenance or replacement or installation or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such property, plant and equipment and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary; provided further that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender;

(f)                any Lien on any property or asset of the Company or any
Subsidiary provided for in any Derivatives Transactions or Hedging Agreements;

(g)               any restriction or encumbrance with respect to the pledge or
transfer of the equity interests of a joint venture;

(h)               Liens arising in connection with securities lending
arrangements entered into in the ordinary course of business; and

(i)                 Liens not otherwise permitted by this Section 6.03; provided
that a Lien shall be permitted to be incurred pursuant to this clause (h) only
if at the time such Lien is incurred the aggregate principal amount of the
obligations secured at such time (including such Lien) by Liens outstanding
pursuant to this clause (h) would not exceed $50,000,000.

Section 6.04        Fundamental Changes.

(a)               The Company will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the Capital Stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that if, at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, then
(i) any other Person, including a Subsidiary, may merge into the Company in a
transaction in which the Company is the surviving Person, (ii) any Subsidiary
may merge into any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Subsidiary,
(iv) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and could not reasonably be expected to have a Material Adverse Effect,
and (v) the Company may merge into or consolidate with another Person in a
transaction in which such other Person is the surviving entity if (1) such other
Person is organized and validly existing under the laws of the United States or
any State thereof and by operation of law or otherwise assumes all obligations
of the Company hereunder and such assumption is evidenced by an opinion of
counsel to such other Person satisfactory in form and substance to the
Administrative Agent in its reasonable discretion and (2) the Administrative
Agent and the Lenders shall have received from such Person all documentation and
other information requested by the Administrative Agent and the Lenders that is
required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act; provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless

 

 

also permitted by Section 6.05. In the event of any merger or consolidation
involving the Guarantor, or in the event of any sale, transfer or other
disposition by the Guarantor of all or substantially all of its assets, in
either case as permitted above in this Section 6.04(a), the surviving Person of
such merger or consolidation (if the surviving Person is not the Guarantor) or
the transferee of all or substantially all of the assets of the Guarantor, as
the case may be, shall expressly assume all of the obligations, duties and
liabilities of the Guarantor hereunder in a manner reasonably satisfactory to
the Administrative Agent; and, no such merger or consolidation, and no such
sale, transfer or other disposition, shall be permitted hereunder in the absence
of such an assumption.

(b)               The Company will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

Section 6.05        Acquisitions. The Company will not, and will not permit any
of its Subsidiaries to purchase or otherwise acquire (in one transaction or a
series of transactions) any other Person or assets of any other Person
constituting a business unit, except pursuant to a Permitted Acquisition.

Section 6.06        Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate and, (c) so long as no Event of Default under clauses (a),
(h), (i) or (j) of Article VII shall have occurred and be continuing, the
payment of customary compensation and benefits and reimbursements of
out-of-pocket costs to, and the provision of indemnity on behalf of, directors,
officers, consultants and employees of the Company or any Subsidiary and
employment, incentive, benefit, consulting and severance arrangements entered
into in the ordinary course of business with officers, directors, consultants
and employees of the Company or its Subsidiaries; provided that during any
period that the Company is a public company regulated by, and required to file
regular periodic reports with, the Securities and Exchange Commission, any
compensation paid to any director or executive officer of the Company or any
Subsidiary which has been specifically approved by the Board of Directors of the
Company (or by the Compensation Committee of the Board of Directors of the
Company or other committee responsible for such approval) during such period
will be deemed to be customary and entered into in the ordinary course of
business for purposes of this clause (c), (d) transactions with joint venture
partners entered into in the ordinary course of business, (e) loans and advances
to officers, directors, consultants and employees in the ordinary course of
business, and (f) any transaction expressly permitted by Sections 6.02(c),
6.02(d), 6.02(h), 6.02(i) and 6.04.

Section 6.07        Changes in Fiscal Periods. The Company will not permit the
fiscal year of the Company to end on a day other than the last Business Day
closest to October 31 or change the Company’s method of determining fiscal
quarters.

Section 6.08       

 

 

Limitation on Sale of Assets. The Company will not, and will not permit any of
its Subsidiaries to, dispose of any of its property or business (including,
without limitation, receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

(a)               dispositions permitted by Section 6.04;

(b)               transactions permitted by Section 6.05;

(c)               the sale or issuance of any Subsidiary’s Capital Stock to the
Company or any wholly-owned Subsidiary;

(d)               any sale, transfer or lease, sublease, license or sublicense,
in each case in the ordinary course of business or other disposition by the
Company or any Subsidiary in the ordinary course of business;

(e)               dispositions of property or assets to the Company or to a
Subsidiary;

(f)                dispositions of investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

(g)               sale and leasebacks of properties acquired following the
Closing Date within 180 days of the acquisition thereof; provided that any
resulting Capital Lease Obligations are permitted under Section 6.02; and

(h)               any sale, transfer or lease or other disposition by the
Company or any Subsidiary not in the ordinary course of business having a fair
market value not to exceed $125,000,000 in the aggregate for the Company or any
Subsidiary.

Section 6.09        Sanctions; Anti-Corruption Use of Proceeds. The Borrowers
will not, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the Anti-Corruption Laws or any
other applicable anti-corruption law, or (ii) (A) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(B) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as
Administrative Agent, arranger, issuing bank, Lender, underwriter, advisor,
investor, or otherwise).

ARTICLE VII

Events of Default

Section 7.01        Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

 

(a)               any Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)               any Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)               any representation or warranty made or, pursuant to Section
4.02 deemed made, by or on behalf of the Company or any Subsidiary in or in
connection with this Agreement or any amendment or modification hereof, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof, shall prove to have been materially incorrect or misleading
(or, in the case of any such representation or warranty under this Agreement
already qualified by materiality, such representation or warranty shall prove to
have been incorrect or misleading) when made or deemed made;

(d)               the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Company’s or any other Loan Party’s existence) or the last sentence of 5.08 or
in Article VI;

(e)               the Company shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article VII), and such failure shall continue
unremedied for a period of 30 days or more after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Company;

(f)                the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable;

(g)               any event or condition occurs that results in the acceleration
of any Material Indebtedness prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or more or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)                 the Company or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent

 

 

to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article VII, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

(j)                 the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)               one or more uninsured judgments for the payment of money in an
aggregate amount in excess of $50,000,000 shall be rendered against the Company,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed;

(l)                 an ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m)             a Change in Control shall occur;

(n)               the obligations of the Guarantor under Article VIII shall
cease to be in full force and effect in any material respect or the Guarantor
shall so assert; or

(o)               the joint and several obligations of the Company in respect of
the Borrower Obligations of all Borrowers shall cease to be in full force and
effect in any material respect or the Company shall so assert;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Company described in clause (h) or (i) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

Section 7.02        Application of Payments. Notwithstanding anything herein to
the contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on

 

 

account of the Borrower Obligations shall, subject to Sections 2.23, shall be
applied by the Administrative Agent as follows:

i.first, to payment of that portion of the Borrower Obligations constituting
fees, indemnities, expenses and other amounts (including fees and disbursements
and other charges of counsel payable under Section 10.03) payable to the
Administrative Agent in its capacity as such;

ii.second, to payment of that portion of the Borrower Obligations constituting
fees, indemnities and other amounts payable to the Lenders (including fees and
disbursements and other charges of counsel payable under Section 10.03) arising
hereunder or under any agreement or instrument or instrument contemplated
hereby, ratably among them in proportion to the respective amounts described in
this clause (ii) payable to them;

iii.third, to payment of that portion of the Borrower Obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (iii) payable to them;

iv.fourth, to the payment in full of all other Borrower Obligations, in each
case ratably among the Administrative Agent and the Lenders based upon the
respective aggregate amounts of all such Borrower Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

v.finally, the balance, if any, after all Borrower Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE VIII

The Guarantee

Section 8.01        Guarantee.

(a)               The Guarantor hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Lenders and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.

(b)               Anything herein to the contrary notwithstanding, the maximum
liability of the Guarantor hereunder shall in no event exceed the amount which
can be guaranteed by the Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
subrogation and contribution established in Section 8.02).

(c)               The Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of the Guarantor
hereunder without impairing the guarantee contained in this Article VIII or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d)               The guarantee contained in this Article VIII shall remain in
full force and effect until all the Borrower Obligations and the obligations of
the Guarantor under the guarantee contained in this Article VIII shall have been
satisfied by payment in full and the Commitments

 

 

shall have been terminated, notwithstanding that from time to time during the
term of this Agreement a Borrower may be free from any Borrower Obligations.

(e)               No payment made by the Borrowers, the Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrowers, the Guarantor, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by the
Guarantor in respect of the Borrower Obligations or any payment received or
collected from the Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of the Guarantor
hereunder until the Borrower Obligations are paid in full and the Commitments
are terminated. The provisions of Section 2.14 and 2.16 shall apply to the
Guarantor under this Article VIII (with appropriate changes therein to refer to
the Guarantor as necessary).

Section 8.02        No Subrogation. Notwithstanding any payment made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrowers on account of the Borrower Obligations are paid in
full and the Commitments are terminated. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Administrative Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Administrative
Agent, if required), to be applied against the Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

Section 8.03        Amendments, etc. with Respect to the Borrower Obligations.
The Guarantor shall remain obligated hereunder notwithstanding that any of the
following may occur, without notice to or further assent by the Guarantor, (i)
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, (ii) the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, (iii) this Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, or (iv) any collateral security, guarantee or right
of offset at any time held by the Administrative Agent or any Lender for the
payment of the Borrower Obligations may be sold, exchanged, waived,

 

 

surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in this Article VIII or any property subject thereto.

Section 8.04        Guarantee Absolute and Unconditional. The Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Article VIII or
acceptance of the guarantee contained in this Article VIII; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article VIII; and all dealings between the
Borrowers and the Guarantor, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Article
VIII. The Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrowers with respect to the
Borrower Obligations, and any defense based on any illegality or lack of
validity or enforceability of any Borrower Obligation, this Agreement or any
related agreement or instrument. The Guarantor understands and agrees that the
guarantee contained in this Article VIII shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrowers or any other Person against the Administrative Agent or any Lender, or
(b) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrowers or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrower
Obligations, or of the Guarantor under the guarantee contained in this Article
VIII, in bankruptcy or in any other instance. When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against the Guarantor,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrowers or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrowers or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

Section 8.05        Reinstatement. The guarantee contained in this Article VIII
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or the Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or the

 

 

Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

Section 8.06        Payments. The Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in dollars at the office of the Administrative Agent.

ARTICLE IX

The Administrative Agent

Except as provided below, each of the Lenders hereby irrevocably appoints Wells
Fargo Bank, National Association to act on its behalf as the Administrative
Agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied or express obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity to, and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (ii) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders or such other number or percentage of the Lenders as shall
be expressly provided for herein (provided that the Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
hereto or to applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any law related to
bankruptcy, insolvency or reorganization or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any law related to bankruptcy, insolvency or reorganization), and (iii) shall
not, except as expressly set

 

 

forth herein, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to the Company or any of its Affiliates
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided for in Section 10.02 or Article VII or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent in writing
by the Company or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made by any other Person in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered by any other Person hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness
(other than its own due execution) or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub agents appointed
by the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but is not obligated to), on behalf of the Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Whether or not a successor
Administrative Agent has been appointed or accepted such appointment, such
resignation shall become effective in accordance with the notice given for such
resignation. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article IX
and Section 10.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

ARTICLE X

Miscellaneous

Section 10.01    Notices.

(a)               Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i)                 if to the Company, to it at Eaton Vance Corp., Two
International Place, Boston, MA 02110, Attention: Treasurer (Facsimile No. (617)
672-1774); with a copy to

 

 

the Chief Financial Officer (Facsimile No. (617) 672-1527 and Chief Legal
Officer (Facsimile No. (617) 672-1566) of the Company.

(ii)              if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd., Mail Code: D1109-019, Charlotte, North
Carolina 28262, Attention: Syndication Agency Services (Facsimile No. (704) 590
2790), with a copy to Wells Fargo Bank, National Association, Y1375-080 One
South Broad Street, Philadelphia, PA 19107, Attention of Grainne Pergolini
(Facsimile No. (267) 321-7021); and

(iii)            if to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

(b)               Electronic Communications.

(i)                 Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail,
FpML, and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by them; provided
that approval of such procedures may be limited to particular notices or
communications.

(ii)              Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)               Changes in Notice Information. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

(d)               Platform.

(i)                 The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on the Platform.

 

 

(ii)              The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to this
Agreement or any agreement or instrument contemplated hereby or the transactions
contemplated therein that is distributed to the Administrative Agent, any Lender
by means of electronic communications pursuant to this Section, including
through the Platform.

Section 10.02    Waivers; Amendments.

(a)               No failure or delay by the Administrative Agent or any Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
10.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)               Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase or extend the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Article IV or the waiver of any Default
shall not constitute an extension or increase of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release the Guarantor from its
Guarantee contained herein, without the written consent of each Lender,
(vi) change any

 

 

of the provisions of this Section 10.02(b) or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vii) release the Company from its joint and several obligations
in respect of the Borrower Obligations of all Borrowers, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent. In
addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Agreement, then the Administrative Agent and the Borrowers
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to hereto if the same is not objected to in writing by the Required Lenders to
the Administrative Agent within ten Business Days following receipt of notice
thereof.

Section 10.03    Expenses; Indemnity; Damage Waiver.

(a)               The Borrowers shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in amounts previously agreed to in writing and the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.03, or in connection
with the Loans made, including in connection with any workout, restructuring or
negotiations in respect thereof.

(b)               The Borrowers shall indemnify the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, costs and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, costs or related expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

 

(c)               To the extent that the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section 10.03, each Lender severally agrees to pay to the Administrative
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d)               To the extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) of this Section 10.03 shall be liable for any
damages, other than for damages that are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any agreement or instrument contemplated
hereby or the transactions contemplated hereby or thereby.

(e)               All amounts due under this Section 10.03 shall be payable not
later than 30 days after written demand therefor accompanied by documentation
reasonably describing the basis for such amounts.

Section 10.04    Successors and Assigns.

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)               Any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender,
each of the Administrative Borrower and the Administrative Agent must give their
prior written consent to such assignment, which consent shall not be
unreasonably withheld (it being agreed the Administrative Borrower shall be
deemed to have consented to any assignment to which it has not objected in
writing within five Business Days after receipt of notice thereof), (ii) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an

 

 

Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) shall not be less
than $5,000,000 unless each of the Administrative Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (the obligation to pay such fee to be
shared equally by the assignor and assignee), (v) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, (vi) no such assignment shall be made to (A) a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries or (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, and (vii) no such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person); provided further that any consent of the Administrative
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clauses (a), (h) or (i) of Article VII has occurred and
is continuing. Upon acceptance and recording pursuant to paragraph (d) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section 10.04.

(c)               The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(d)               Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (d).

 

 

(e)               Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or a
Borrower or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.04; provided that such Participant (i) agrees to be subject to
the provisions of Sections 2.14 and 2.16 as if it were an assignee under
paragraph (b) of this Section 10.04 and (ii) shall not be entitled to receive
any greater payment under Sections 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any Change in Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank made subsequent
to the date hereof that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation (i) any such pledge or
assignment to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and (ii) in the case
of any

 

 

Lender that is a Fund, any pledge or assignment of all or any portion of such
Lender’s rights under this Agreement to any holders of obligations owed, or
securities issued, by such Lender as security for such obligations or
securities, or to any trustee for, or any other representative of such holders
and this Section 10.04(f) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)               Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (e.g., “PDF” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

(b)               Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.07   

 

 

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provision of this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent or any Swingline Lender, as applicable, then
such provision shall be deemed to be in effect only to the extent not so
limited.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Affiliate thereof is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender or any Affiliate
thereof, irrespective of whether or not such Lender or any Affiliate thereof
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Borrower Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff . The rights of
each Lender under this Section 10.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)               This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)               Each of the Borrowers and the Guarantor hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Related Party of the foregoing in any way relating to this Agreement and
submits for itself and its property in any legal action or proceeding relating
to this Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
sitting in New York county, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Company or its
properties in the courts of any jurisdiction.

 

 

(c)               Each of the Borrowers and the Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 10.09. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12    Confidentiality.

(a)               The Borrowers acknowledge that from time to time financial
advisory, investment banking and other services may be offered or provided to
the Company or one or more of its Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrowers hereby authorize each Lender,
subject to applicable federal or state securities laws, to share any information
delivered to such Lender by the Company and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

(b)               Notwithstanding anything to the contrary herein, neither the
Lenders nor the Administrative Agent may disclose to any Person any information
that constitutes material non-public information regarding the Company or its
securities for purposes of Regulation FD of the Securities and Exchange
Commission or any other federal or state securities laws (it being acknowledged
and agreed that the provisions of this Section 10.12 with respect to such
information are reasonably necessary to comply with Regulation FD and/or such
other federal and state securities laws) (such information referred to
collectively herein as the “Company Information”),

 

 

except that the Administrative Agent and each of the Lenders may disclose
Company Information (i) to its and its affiliates’ officers, employees, counsel
and agents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Company Information and
instructed to keep such Company Information confidential), (ii) to the extent
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or to any direct or indirect contractual counterparties or
prospective contractual counterparties in swap agreements or such contractual
counterparties’ professional advisors, (vii) on a confidential basis to (A) any
rating agency in connection with rating the Company or any Subsidiary or (B) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers, (viii) to the extent such Company Information
(A) is or becomes generally available to the public on a non-confidential basis
through no fault or action by any of the Lenders or the Administrative Agent, or
(B) is or becomes available to such Lenders or the Administrative Agent on a
nonconfidential basis from a source other than the Company and (ix) with the
consent of the Company. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the documents contemplated
hereby and the Commitments.

Section 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14    Additional Borrowers. The Company may, upon 10 Business Days’
prior written notice to the Administrative Agent and the Lenders, designate any
wholly-owned Subsidiary that is organized under the laws of the United States,
any state thereof or the District of Columbia as an additional Borrower under
the Commitments (an “Additional Borrower”). Such Subsidiary shall become an
Additional Borrower and a party to this Agreement upon the receipt by the
Administrative Agent (and each Lender, in the case of the following clause (iv)
only) of (i) a joinder agreement, in form and substance reasonably satisfactory
to the Administrative Agent,

 

 

executed by such Subsidiary and the Company, (ii) an acknowledgement and
confirmation by the Guarantor of its guarantee in respect of the Borrower
Obligations of such Subsidiary, (iii) corporate or other applicable resolutions,
other corporate or other applicable documents, certificates and legal opinions
in respect of such Subsidiary as the Administrative Agent may reasonably request
and (iv) such other documents or information with respect thereto (including all
documentation and other information required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)))
(the “Patriot Act”) as the Administrative Agent or any Lender may reasonably
request. The Company and any Additional Borrowers hereunder shall be jointly and
severally, unconditionally and irrevocably, liable for the prompt and complete
payment and performance of the Borrower Obligations. The Company and any
Additional Borrowers each acknowledges and agrees that the provisions of Article
VIII applicable to the Guarantor shall apply to each Borrower, mutatis mutandis,
with respect to the Borrower Obligations of the other Borrowers.

Section 10.15    USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

Section 10.16    No Fiduciary or Advisory Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any document
contemplated hereby), each of the Borrowers and the Guarantor acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the arrangers and the Lenders are arm’s-length commercial
transactions between the Borrowers, the Guarantor and their respective
Affiliates, on the one hand, and the Administrative Agent, the arrangers and the
Lenders, on the other hand, (B) each of the Borrowers and the Guarantor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers and the Guarantor is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the documents
contemplated hereby; (ii) (A) the Administrative Agent, the arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers, the Guarantor or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the arrangers nor any Lender has any obligation to the
Borrowers, the Guarantor or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the documents contemplated hereby; and (iii) the
Administrative Agent, the arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the Guarantor and their
respective Affiliates, and neither the Administrative Agent, the arrangers nor
any Lender has any obligation to disclose any of such interests to the
Borrowers, the Guarantor or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrowers and the Guarantor hereby waives
and releases any claims that it may have against the Administrative Agent, the
arrangers or any Lender with respect

 

 

to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

Section 10.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under or in connection with this Agreement, any other documents or
instruments delivered pursuant hereto or the Transactions governed hereby, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other agreement, arrangement or
understanding among any of the parties; or

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.18    Certain ERISA Matters.

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Loans or the Commitments,

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class

 

 

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)                 none of the Administrative Agent or the arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement or the documents contemplated
hereby),

(ii)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),6

(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Borrower Obligations),

 

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)               no fee or other compensation is being paid directly to the
Administrative Agent, the arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

(c)               The Administrative Agent and the arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the this Agreement, the documents contemplated hereby, or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Section 10.19    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

Section 10.20    Limitation on Liability. The Guarantor’s Declaration of Trust
is on file with the Secretary of the Commonwealth of Massachusetts.  This
Agreement is executed on behalf of the Guarantor by the Guarantor’s officers as
officers and not individually and the obligations imposed upon the Guarantor by
this Agreement are not binding upon any of the Guarantor’s trustees, officers,
directors, shareholders, beneficiaries or other equity holders individually but
are binding only upon the assets and property of the Guarantor.

 

 

 

[Signature Pages Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

EATON VANCE CORP.

By:/s/ Laurie G. Hylton

Name: Laurie G. Hylton

Title:Vice President and Chief Financial Officer

EATON VANCE MANAGEMENT

By:/s/ Pierric G. Senay

Name:Pierric G. Senay

Title:Vice President and Treasurer

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender

By:/s/ Grainne M. Pergolini

Name:Grainne M. Pergolini

Title:Managing Director

 

 

 

 

 

CITIBANK, N.A., as a Lender

By:/s/ Maureen Maroney

Name:Maureen Maroney

Title:Vice President

 

BANK OF AMERICA, N.A., as a Lender

By:/s/ Matthew C. White

Name:Matthew C. White

Title:Director

 

MORGAN STANLEY BANK, N.A., as a Lender

By:/s/ Michael King

Name:Michael King

Title:Authorized Signatory

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:/s/ Paul Gleason

Name:Paul Gleason

Title:Vice President

 

THE BANK OF NEW YORK MELLON, as a Lender

By:/s/ Joanne Carey

Name:Joanne Carey

Title:Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:/s/ Doreen Barr

Name:Doreen Barr

Title:Authorized Signatory

 

By:/s/ Brady Bingham

Name:Brady Bingham

Title:Authorized Signatory

 

ROYAL BANK OF CANADA, as a Lender

By:/s/ Alex Figueroa

Name:Alex Figueroa

Title:Authorized Signatory

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

By:/s/ Mary H. Casey

Name:Mary H. Casey

Title:Vice President

 

 

Annex A

PRICING GRID

  Level 1 Level 2 Level 3 Level 4 Level 5 Rating: A+/A1
or higher A/A2 A-/A3 BBB+/Baa1 BBB/Baa2
or lower ABR Loans’
Applicable Margin 0.000% 0.000% 0.000% 0.100% 0.300% Eurodollar Loans’
Applicable Margin 0.795% 0.900% 1.000% 1.100% 1.300% Facility Fee Rate 0.080%
0.100% 0.125% 0.150% 0.200%

For purposes of determining the Applicable Margins or the Facility Fee Rates,
(i) as long as the Guarantor is serving as a guarantor, the Applicable Margins
and Facility Fee Rates shall be based on the ratings of the Company and
Guarantor, and the one with the higher ratings shall be applicable, (ii) in the
event that more than one Level is applicable due to different ratings by Moody’s
and S&P, then the higher of such ratings shall determine the Applicable Level,
(iii) if Moody’s or S&P shall not have in effect a rating because such rating
agency shall no longer be in the business of rating corporate debt obligations,
then such rating agency will be deemed to have established a rating one rating
level lower than the rating of either Moody’s or S&P, as the case may be, that
remains in effect, (iv) in the event that the ratings are such that no Level
shall be applicable (other than for the reason set forth in (iii) above), then
Level 4 shall be deemed applicable, (v) the Applicable Margins and the Facility
Fee Rates shall be subject to adjustment (upwards or downwards, as appropriate),
effective as of the date on which S&P or Moody’s announces a rating change which
results in a change in the Applicable Margins and the Facility Fee Rates.

 

 

SCHEDULE 2.01

COMMITMENTS

Lender Commitment Wells Fargo Bank, National Association $38,000,000.00
Citibank, N.A. $38,000,000.00 Bank of America, N.A. $32,000,000.00 Credit Suisse
AG, Cayman Islands Branch $32,000,000.00 Morgan Stanley Bank, N.A.
$32,000,000.00 PNC Bank, National Association $32,000,000.00 Royal Bank of
Canada $32,000,000.00 State Street Bank and Trust Company $32,000,000.00 The
Bank of New York Mellon $32,000,000.00 Total $300,000,000.00

 

 

SCHEDULE 3.06

DISCLOSED MATTERS

None

 

 

SCHEDULE 3.08

INVESTMENT AND HOLDING COMPANY STATUS

Subsidiary Regulator Eaton Vance Advisers (Ireland) Limited Central Bank of
Ireland Eaton Vance Distributors, Inc.

U.S. Securities and Exchange Commission

Financial Industry Regulatory Authority

Eaton Vance Management International (Asia) Pte. Ltd. Monetary Authority of
Singapore Eaton Vance Management (International) Limited U.K. Financial Conduct
Authority Eaton Vance Trust Company State of Maine Bureau of Financial Services
Eaton Vance Advisers International Ltd. U.K. Financial Conduct Authority Eaton
Vance Asia Pacific Ltd.   Japan Financial Services Agency

 

 

 

SCHEDULE 3.13

SUBSIDIARIES

Subsidiaries Jurisdiction of
Organization Owner of Equity
Interests in Subsidiary Percentage
Ownership Interest/
Class of Interests Eaton Vance Acquisitions
(Partnership) Delaware Eaton Vance Corp.
Eaton Vance, Inc. 99.9%/Partnership Interests
0.10%/Partnership Interests Eaton Vance Management
(Business Trust). Massachusetts Eaton Vance Corp. 100%/Beneficial Interests
Eaton Vance, Inc.
(Corporation) Massachusetts Eaton Vance Corp. 100%/Common Stock Eaton Vance
Distributors, Inc.
(Corporation) Massachusetts Eaton Vance Corp. 100%/Common Stock Boston
Management and Research
(Business Trust) Massachusetts Eaton Vance Management
Eaton Vance Investment Counsel 99.9%/Beneficial Interests
0.10%/Beneficial Interests Eaton Vance Investment Counsel
(Business Trust) Massachusetts Eaton Vance Corp. 100%/Beneficial Interests
Atlanta Capital Management
Company, LLC
(Limited Liability Company) Delaware Eaton Vance Acquisitions 99.92%/Membership
Interests Fox Asset Management LLC
(Limited Liability Company) Delaware Eaton Vance Acquisitions 100%/Membership
Interests Parametric Portfolio Associates LLC
(Limited Liability Company) Delaware Eaton Vance Acquisitions 92.14%/Membership
Interests Parametric Risk Advisors LLC
(Limited Liability Company) Delaware Parametric Portfolio Associates
100%/Membership Interests Nextshares Solutions LLC
(Limited Liability Company) Delaware Eaton Vance Corp. 100%/Membership Interests
Eaton Vance Real Estate Management
(Business Trust) Massachusetts Eaton Vance Corp. 100%/Beneficial Interests EVA
Holdings, LLC
(Limited Liability Company) Delaware Eaton Vance Acquisitions 100%/Membership
Interests Parametric Portfolio, L.P.
(Limited Partnership) Delaware EVA Holdings, LLC 90.18%/Partnership Interests
Atlanta Capital, L.P.
(Limited Partnership) Delaware EVA Holdings, LLC 100%/Partnership Interests
Eaton Vance Trust Company
(Corporation) Maine Eaton Vance Corp. 100%/Common Stock

Eaton Vance Global Management LLC

(Limited Liability Company)

Massachusetts Eaton Vance Corp.
Eaton Vance, Inc. 95%/ Membership Interests
5%/ Membership Interests

 

 

 

Calvert Research and Management

(business Trust)

 

Massachusetts Eaton Vance Management 100%/Membership Interests

 

Foreign Subsidiaries Jurisdiction of
Organization Owner of Equity
Interests in Subsidiary Percentage
Ownership Interest/
Class of Interests Eaton Vance Advisers (Ireland) Limited
(Limited Company) Ireland Eaton Vance Management 100%/Equity Interests Eaton
Vance Management Canada Ltd.
(Limited Company) Canada Eaton Vance Management 100%/ Equity Interests Eaton
Vance Management International (Asia) Pte Ltd.
(Private Company Limited by Shares) Singapore Eaton Vance Management
(International) Limited 100%/Shares Eaton Vance Management (International)
Limited
(Limited Company) United Kingdom

Eaton Vance Management

Eaton Vance, Inc.

98.04%/Equity Interests

1.96%/Equity Interests

Eaton Vance Australia Pty. Ltd.

(Proprietary Limited Company)

Australia Eaton Vance Management 100%/Equity Interests

 

Hexavest Inc.

(Corporation)

Canada Eaton Vance Management Canada Ltd. 49% Equity Interest

 

Eaton Vance Advisers International Ltd.

(Limited Company)

 

England and Wales

Eaton Vance Management 100%/Equity Interests

 

Eaton Vance Asia Pacific Ltd.

(Exempt Limited Company)

 

Cayman Islands

Eaton Vance Management 100%/Equity Interests        

 

 

 

SCHEDULE 6.02

EXISTING INDEBTEDNESS

None

 

 

 

SCHEDULE 6.03

EXISTING LIENS

None

 

 

EXHIBIT A

FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of December 11, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eaton Vance Corp. (the “Company”), the Lenders party thereto
and Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), (1) the interest described in Schedule 1 hereto in and
to the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date ((i) and
(ii) above collectively referred to as the “Assigned Commitment”) and (2) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (1)
above (the rights and obligations sold and assigned pursuant to clauses (1) and
(2) above being referred to herein collectively as the “Assigned Interest”).

The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Company, any of
its Subsidiaries or any other obligor or the performance or observance by the
Company, any of its Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches any promissory notes held
by it evidencing the Assigned Commitment and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached
promissory notes for a new promissory note or notes payable to the

 

 

Assignee and (ii) if the Assignor has retained any interest in the Assigned
Commitment, requests that the Administrative Agent exchange the attached
promissory notes for a new promissory note or notes payable to the Assignor, in
each case in amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date). The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.

The Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 3.04 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(e) represents and warrants that attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (f) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including its
obligation pursuant to Section 2.16 of the Credit Agreement.

The effective date of this Assignment and Acceptance shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

 

From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

Schedule 1
to Assignment and Acceptance

Name of Assignor: ________________________

Name of Assignee: ________________________

Effective Date of Assignment: ________________________

Commitment

Assigned

Principal

Amount Assigned

Commitment Percentage Assigned[1]   $__________ __.________%

 

 

 

[Name of Assignee]

By:

Title:

[Name of Assignor]

By:

Title:

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:

Title:

Consented To:

EATON VANCE CORP.[2]

By:

Title:

 

 

EXHIBIT B

FORM OF

BORROWING REQUEST

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of December 11, 2018 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as the Administrative Borrower, the Lenders named therein, and
Wells Fargo Bank, National Association, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Borrowing Request and the Administrative Borrower hereby requests
a Borrowing under the Credit Agreement, and in that connection the
Administrative Borrower specifies the following information with respect to the
Borrowing requested hereby:

(A)       Aggregate amount of requested Borrowing:[3] ___________

(B)       Date of the requested Borrowing:[4]

(C)       Type of Borrowing:[5]

(D)       Interest Period:[6]

 

 

(E)       Location and number of the relevant Borrower’s account to which
proceeds of Borrowing are to be disbursed:

(F)       The Administrative Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that the proceeds of the requested
Borrowing will be used in a manner consistent with the terms of the Credit
Agreement.

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied in all respects.

Very truly yours,

By:

Name:

Title:

 

 

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of December 11, 2018 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as the Administrative Borrower, the Lenders named therein, and
Wells Fargo Bank, National Association, as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes an Interest Election Request under the Credit Agreement, and the
Administrative Borrower hereby requests that the Borrowings referred to herein
be of the Type and, if applicable, Interest Period set forth herein, and in that
connection the Administrative Borrower specifies the following information with
respect to the Borrowing designated herein:

(A)       Borrowing to which this Interest Election Request applies:[7]

(B)       Effective date of this Interest Election Request:[8]

(C)       Type of Borrowing after the effective date of this Interest Election
Request:[9]

(D)       Interest Period:[10]

 

 

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied in all respects.

Very truly yours,

By:

Name:

Title:

 

 

EXHIBIT D

FORM OF

OPINION OF COUNSEL OF THE BORROWER

[Provided separately]

 

 

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Administrative Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date: ____________ __, 20[__]

 

 

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or any successor thereto, including
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ____________ __, 20[__]

 

 

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or any
successor thereto, including IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or any successor thereto, including IRS Form
W-8BEN-E, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ____________ __, 20[__]

 

 

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 11, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or the documents contemplated thereby, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or any successor thereto, including IRS Form W-8BEN-E, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or any successor
thereto, including IRS Form W-8BEN-E, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Administrative Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date: ____________ __, 20[__]

 

--------------------------------------------------------------------------------

[1]Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

[2]The Borrower’s consent may not be required pursuant to subsection 10.04 of
the Credit Agreement.

[3]Amount inserted to be no greater than the aggregate Commitments of the
Lenders less the aggregate Used Commitments of the Lenders as of such date. Such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding at any time.

[4]Must be a Business Day.

[5]Please specify either Eurodollar Borrowing or ABR Borrowing.  If this part is
left blank, the request will be treated as a request for an ABR Borrowing.

[6]Only applicable for Eurodollar Borrowings. Must be a period contemplated by
the definition of the term “Interest Period”. If no Interest Period is
specified, then the Administrative Borrower will be deemed to have selected an
Interest Period of one month.

[7]If different options are being elected with respect to different portions
thereof, please specify the portions thereof to be allocated to each resulting
Borrowing.

[8]Must be a Business Day.

[9]Please specify either Eurodollar Borrowing or ABR Borrowing. If this part is
left blank, the request will be treated as a request for an ABR Borrowing. If
different options are being elected with respect to different portions of a
Borrowing, please specify the Type of Borrowing for each resulting Borrowing.

[10]Only applicable for Eurodollar Borrowings. Must be a period contemplated by
the definition of the term “Interest Period”. If no Interest Period is
specified, then the Administrative Borrower will be deemed to have selected an
Interest Period of one month. If different options are being elected with
respect to different portions of a Borrowing, please specify the Interest Period
for each resulting Borrowing.